*174DISSENTING OPINION
Bland, Judge:
Soccer football shoes are not specially provided for in the free list paragraph 1607. The provision for shoes is not an eo nomine provision for soccer football shoes. Eo nomine provisions, whether they contain the definitely described or generally described article, have been given, by rule of construction, preference over less definite and less specific enumerations. This is-only a rule of construction and is only applicable where the intention of Congress is not otherwise indicated.
In my judgment, Congress did not intend for the provision for ushoes made wholly or in chief value of leather” to include soccer football shoes, which are used only in playing the game of soccer football, and which are designed and intended for that purpose and are essential to the proper, safe, or efficient playing of such game.
All the above characteristics of the shoes in controversy are either proved in the case, or found by the collector in his assessment of them for duty under paragraph 1402.
It is evident that Congress, by paragraph 1402, intended to gather within that paragraph all sporting goods, so-called, belonging to the class there indicated, unless for some special reason they were provided for elsewhere by name. The importation is not elsewhere provided for by name. Congress can hardly be presumed to have intended that tennis shoes of cloth should be classified under paragraph 1402 at a duty of 30 per centum, or under paragraph 1405 at 35 per centum, while soccer football shoes and baseball shoes of leather should be on the free list. The legislature evidenced a wish to invade other paragraphs and make a uniform duty on most sporting goods, but it has never indicated such generosity toward them as to warrant the belief that it meant them to be free of duty.
Without going into the details of the history of the free list paragraph of boots and shoos, I think it is sufficient to state that Congress did not intend to put sporting goods in the same category with laboring men's shoes.' Practically every citizen in the United States wears shoes, but very few, comparatively, wear soccer football shoes or tennis shoes. The conclusion that Congress did not intend to include sporting goods in the shoe paragraph is strengthened immeasurably by a full consideration of the history of the paragraph.
The doctrine of classification by use should, also, have an important bearing in this case.
For these and other reasons I must dissent from the conclusion reached by my colleagues.